UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-2199


MICHAEL E. TACCINO, SR.,

                     Plaintiff - Appellant,

              v.

MINERAL COUNTY COMMISSION; MINERAL COUNTY EMERGENCY
SERVICES; RIDGELEY VOLUNTEER FIRE DEPT.; TOWN OF RIDGELEY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:20-cv-00001-GMG-RWT)


Submitted: May 20, 2021                                           Decided: May 24, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael E. Taccino, Sr., Appellant Pro Se. James William Marshall, III, BAILEY &
WYANT, PLLC, Charleston, West Virginia; Margaret Miner, LINKOUS LAW, PLLC,
Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael E. Taccino, Sr., appeals the district court’s order dismissing with prejudice

his 42 U.S.C. § 1983 complaint, as well as the court’s order denying Taccino’s Fed. R. Civ.

P. 59(e) motion to alter or amend judgment. We have reviewed the record de novo and

identified no error in the district court granting Defendants’ Fed. R. Civ. P. 12(b)(6)

motions to dismiss. See Mays v. Sprinkle, 992 F.3d 295, 299 (4th Cir. 2021) (stating

standard of review for a Rule 12(b)(6) dismissal). Nor do we discern any abuse of

discretion in the court’s denial of Taccino’s Rule 59(e) motion.          See Wojcicki v.

SCANA/SCE&G, 947 F.3d 240, 246 (4th Cir. 2020) (stating standard of review). We

therefore affirm the district court’s orders. Taccino v. Mineral Cnty. Comm’n, No. 3:20-

cv-00001-GMG-RWT (N.D.W. Va. May 29, 2020 & Oct. 7, 2020). We deny Taccino’s

motion for oral argument and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2